DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2020 has been entered.
 
Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-12 and 14-21 are currently pending.
Claims 5-9 and 17 have been withdrawn.
Claims 1-4, 10-12, 14-16, and 18-21 are currently rejected.
Claims 1-4, 10-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing new matter.
Claims 1-4, 10-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as lacking the scope of enablement.
Claims 1-4, 10-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 1 and 10 have an objection.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 18-20 and Species A which is readable on claims 1-4, 10-12, 14-16, and 18-20 in the reply filed on 1 May 2020 has been previously acknowledged. As previously stated, the subject matter pertaining to the limitations as recited in Species B-F of claims 1-12, 14-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. 

Specification
The disclosure is objected to because of the following informalities: minor typographical errors.
On Page 35, line 6, the components “SiO2” and “Al2O3” should use proper subscripting and read “SiO2” and “Al2O3”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  minor typographical error.
In claims 1 and 10, line 6, the phrase “at least lanthanide series metal oxide” appears to be missing the term “one”. The examiner will examine the claims as if the phrase reads “at least one lanthanide series metal oxide”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 4 recites “(iii) 15 to 35 mol percent of an alkali metal oxide;”  and further recites in lines 8-10, “silica+alumina+alkali metal oxide is 80 mol percent or less, wherein a molar ratio of the alkali metal oxide to the alumina is from 1.25 to 2; wherein the amount of alumina+the alkali metal oxide is 30 mol percent or greater;”. The specification recites in numerous places the phrase “at least one alkali metal oxide”. See for example, page 7, lines 7, 8, 13, and 17, page 8, lines 1, 3, 7, 12, and 17, page 9, lines 8, page 11, lines 3, 4, and 12-18, page 12, lines 1-3, page 13, lines 13, 14, 19, and 20, and page 14, line 11. 
Throughout the specification the term “alkali metal oxide” is used it represents the at least one alkali metal oxides present in the inorganic fiber which includes having multiple alkali metal oxides. Claim 1 recites “An inorganic fiber comprising”, where “comprising” is open claim language which allows for additional components, including other alkali oxides beyond the “15 to 35 mol percent of an alkali metal oxide”. Claim 1 includes limitations which recites “the amount of alumina+the alkali metal oxide” limiting the relationship to the alumina content and the content of “the alkali metal oxide” as defined by the specification is towards all the alkali metal oxides in the inorganic fiber for the 3 relationships “silica+alumina+alkali metal oxide”, “the molar ratio of the alkali metal oxide to the alumina”, and the “amount of alumina + alkali metal oxide”; not just the alkali metal oxide represented by “15 to 35 mol percent of an alkali metal oxide”. As such limiting these relationships to only the one alkali metal oxide without consideration of the other possible alkali metal oxides allowed for with the open claim language, makes the limitations “the amount of silica+alumina+alkali metal oxide”, “a molar ratio of the alkali metal oxide to the alumina”, and “alumnia+the alkali metal oxide” to be considered new matter, not supported  by the original disclosure. 
Claims 2-4, 10-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, since they depend either directly or indirectly from claim 1.


Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the claims are enabled for an inorganic fiber composition comprising in terms of mol  percentages, 100 mol percent in total selected from the following components15 to 50 mol% of silica, 10-35 mol % of alumina, 15-35 mol% of an alkali metal oxide, and 15-35 mol% of at least one alkaline earth metal oxide, or at least one transition metal oxide, or at least one lanthanide series metal oxide, or combinations thereof;.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims which includes a total mol percent of components greater than 100 mol percent and the inorganic fiber composition also requires that the sum of the silica+alumina+alkali metal oxide is 80 mol% or less, the molar ratio of the alkali metal oxide to the alumina is 1.25 to 2, and the amount of alumina +the alkali metal oxide is 30 mol% or greater.
	A) The breadth of the claims:
	The claims encompass all inorganic fiber compositions including upper limits of components, which cannot be achieved, based on the range limitations of the individual components and the compositional relationships of the required components, which result in linear shrinkage of 5% or less after exposure to a temperature of 1260°C for 24 hours. For example in claim 1, how is the inorganic fiber able to comprise the recited components in the recited ranges for alumina and the alkali metal oxide and still meet the compositional limitation of 10-35 mol% alumina and 15-35 mol% of an alkali metal oxide?  If the alkali metal oxide is 35 mol % the most alumina can be based on the molar ratio relationship is 28 mol percent and based on the sum of the alumina and the alkali metal oxide and the molar ratio relationship the lowest the alkali metal oxide content can be is 16.7 mol %? 
Based on the required components and the relationships the upper and lower limits in the following claims are not enabled. The table below shows the ranges that are considered enable in view of all the limitations in instant claim 1.

alumina
alkali metal oxide
Claims 1, 4, 10, 11, 12, and 14
10-28 mol% 
16.7-35 mol%


	B) The nature of the invention:
	The invention relates to an inorganic fiber composition.
	C) The state of the prior art:
	While knowledge of inorganic compositions is extensive, there is little to no precedent for determining the composition based on mol percent ranges that are greater than 100 mol percent without altering the compositional and property make-up of the desired product.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the inorganic composition can in many cases can be predicted.  However, generally, the properties of an inorganic product are altered by compositional changes and without guidance, which component to decrease in a composition in order to increase a different component is unpredictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are for producing an inorganic fiber with the properties required by the instant claims (see specification pages 3-11 and 13-19).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed See Table 1. All of the exemplary compositions have compositions falling within, or very close to, the disclosed compositional ranges and have a total mole percent of 100 mole percent.  No guidance is provided for producing inorganic materials exhibiting the required properties that have a composition, which is greater than 100 mole percent, or do not fall within the recited ranges.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The composition described in the disclosure would allow the production of an inorganic material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce an inorganic material exhibiting the required properties having a composition falling outside the preferred range where the total composition was greater than 100 mole percent.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce an inorganic composition having the required properties outside of the compositions indicated as being enabled. Making or using an inorganic fiber with a linear shrinkage of 5% or less at a temperature of 1260°C for 24 hours having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification. While all possible combinations of the recited ranges are not required to be within the scope of enablement, the entire range should be enabled. For example, a composition comprising 15-50 mol% of silica, 10-28mol % of alumina, 16.7-35 mol% of an alkali metal oxide, and 15-35 mol% of at least one alkaline earth metal oxide, or at least one transition metal oxide, or at least one lanthanide series metal oxide, or combinations thereof, would be fully enable since selecting points within the given ranges are able to be in total 100 mole percent. In the instant claims, the lower limit of the alkali metal oxide and the upper limit of the alumina are not enabled. 
	The inorganic composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all inorganic fiber compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.
	Claims 2, 3, 14-16, and 18-21 are rejected since they depend from claim 1, which is rejected as lacking enablement.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4 was previously amended to read “(iii) 15 to 35 mol percent of an alkali metal oxide; and”. (Emphasis added by the Examiner.) Applicants’ stated in the previous responses that the term “an” is intended to limit the composition to a single alkali metal oxide. However, the claims use the transitional phrase “comprising” which leaves the inorganic fiber composition open to other components, including additional alkali metal oxides. As the claim currently is read as long as a single alkali metal oxide meets the limitation of 15 to 35 mol % of an alkali metal oxide other alkali metal oxides may be present. Since claim 1 has been amended to include the limitations “silica+alumina+alkali metal oxide”, a molar ratio of the alkali metal oxide to the alumina”, and the amount of alumina+the alkali metal oxide” it is not clear if these relationships are referring to the singular alkali metal oxide present in the range of 15-35 mol percent or if the alkali metal oxide of the relationship includes all the alkali metal oxides present in the composition. Therefore, the claim is unclear rendering the claim indefinite.   The Examiner recommends amending the claim such that it is clear that the inorganic fiber composition does not include more than one alkali metal oxide in the amount of 15-35 mole percent.
Claims 2-4, 10-12, 14-16, and 18-21 are rendered indefinite since they depend either directly or indirectly from claim 1.

Response to Arguments
Applicant's arguments filed 7 December 2020 have been fully considered but they are not persuasive. Applicants argue that the phrase “an alkali metal oxide” does not render claim 1 indefinite since the phrase limits an alkali metal oxide to 15-35 mol%. This is not found persuasive since the claims use open claim language and the claims are open to additional alkali metal oxides beyond the alkali metal oxide in the ranges of 15 to 35 mol%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
12 March 2021